     Case 3:20-cv-01798-WQH-MSB Document 45 Filed 08/31/21 PageID.315 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    THE MANNA KO GROUP, INC., a                    Case No.: 20-cv-1798-WQH-MSB
      California corporation,
12
                                    Plaintiff,       ORDER
13
      v.
14
      THE HOLLIS COMPANY, LLC, a Texas
15
      corporation; RACHEL HOLLIS, an
16    individual; and DAVID HOLLIS, an
      individual,
17
                                  Defendants.
18
19
20    THE HOLLIS COMPANY, LLC, a Texas
      corporation; RACHEL HOLLIS, an
21    individual; and DAVID HOLLIS, an
22    individual,
                           Counter Claimants,
23
      v.
24
25    THE MANNA KO GROUP, INC., a
      California corporation,
26
                           Counter Defendant.
27
      ///
28

                                                 1
                                                                        20-cv-1798-WQH-MSB
     Case 3:20-cv-01798-WQH-MSB Document 45 Filed 08/31/21 PageID.316 Page 2 of 2



 1    HAYES, Judge:
 2          Upon consideration of the parties’ Joint Motion to Dismiss with Prejudice (ECF No.
 3    44), and good cause appearing,
 4          IT IS HEREBY ORDERED that (1) all claims and causes of action asserted by The
 5    Manna Ko Group, Inc. d/b/a Manna for Life (“MKG”) against Rachel Hollis, David Hollis,
 6    and the Hollis Company, LLC (collectively, the “Hollis Parties”), in the captioned cause
 7    are dismissed with prejudice to the right to re-file the same in whole or in part; and (2) all
 8    claims and causes of action asserted by the Hollis Parties against MKG in the captioned
 9    cause are dismissed with prejudice to the right to re-file the same in whole or in part.
10           Rachel Hollis, Dave Hollis, and The Hollis Company have not paid and will not
11    pay any money to Manna Ko Group, Manna Ko, or any other party related to the resolution
12    of this lawsuit or otherwise. The case was dismissed by agreement with no fault ascribed
13    to the Defendants. Manna Ko Group has elected to rebrand away from MADE FOR
14    MORE and cancel its related registration.
15          The Clerk of the Court shall close the case.
16     Dated: August 30, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
                                                                                 20-cv-1798-WQH-MSB
